Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
	This Office Action fully acknowledges Applicant’s remarks filed on May 7th, 2021 and the interview held on May 13th, 2021.  Claims 1-22 are allowed.

                                                      Interview Summary
Examiner discussed with Applicant’s representative clarifying claims 15 and 21.  Examiner discussed clarifying the first and second crosstalk shields by providing “…the device base further including second crosstalk shields…”  Examiner further discussed clarifying the guide cavities and their extension by removing the phase “of the device,” wherein such recitation was unclear as it referred to the overall, manufactured device.  Agreement was reached and Examiner asserted that the amendments would place 




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Jorge on May 13th, 2021.

The application has been amended as follows: 
15.(Currently amended) The device of claim 1, wherein the crosstalk shields are first crosstalk shields, the device base further including second crosstalk shields, wherein each of the light guides of the guide array is at least partially surrounded by corresponding first and second crosstalk shields.





forming guide cavities in a device base, the device base having a sensor array of light sensors and device circuitry that is electrically coupled to the light sensors and to transmit data signals based on photons detected by the light sensors, the device base having an outer surface and peripheral crosstalk shields extending from the outer surface toward the light sensors;
wherein the guide cavities extend 
depositing filter material within the guide cavities, the filter material within the guide cavities forming light guides; 
curing the filter material; and
applying a passivation layer over the device base that extends over the light guides.



Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach or fairly suggest, a device as recited in claim 1, which comprises a flow cell, detection device having the flow cell coupled thereto, a device base, as claimed, and a passivation layer, as claimed, and wherein the device base includes peripheral crosstalk shields, as claimed. 

Additionally, the prior art of record does not teach or fairly suggest, a method of manufacturing a device, as recited in claim 21, which includes forming guide cavities, depositing filter material within the guide cavities, curing the filter material, and applying a passivation layer over the device base that extends over the light guides, as particularly recited therein.

Response to Arguments
Applicant’s arguments, see pages 6-10, filed May 7th, 2021, with respect to claims 1-22 rejected under 35 USC 112 b/2nd paragraph have been fully considered and are persuasive.  Alongside the above-discussed amendments via Examiner’s Amendment, the rejections of the claims have been withdrawn. 









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nobile et al. (US 2010/0300895) discloses an apparatus and method for performing electrochemical reactions in which a flow cell is coupled with a CMOS microelectronics portions for flowing and monitoring reactions across a sensor array that is considered relevant to Applicant’s field of endeavor.
  Rothberg et al. (US 2009/0127589) discloses methods and apparatuses for measuring analytes using large scale FET arrays, in which a flow cell is coupled with a FET array fabricated using CMOS processing technologies, and for flowing solutions such as nucleic acids to respective wells of the flow cell for carrying out sequencing applications across the sensor array and including a passivation layer between the flow area for the wells and the electronics of the field effect transistor layers, which is considered relevant to Applicant’s field of endeavor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL N TURK/           Primary Examiner, Art Unit 1798